DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (US 2011/0282285 A1).
With regard to claim 17, Blanchard et al. teach a catheter assembly comprising: a catheter (Fig. 2B member 44); a catheter hub fixed to a base end portion of the catheter (Fig. 2B member 46); an inner needle having a needlepoint, inserted into the catheter (Figs. 2A and 3B member 16); a needle hub coupled to the inner needle (fig. 2A member 14); a needle support portion configured to support the inner needle through the catheter on a leading end side beyond the catheter hub, the needle support portion having a pair of support arms openable and closeable in a lateral direction (Figs. 2A, 3A, 3B, distal ends of 12A and 12B where 32A and 32B are located, see Figs. 6A-7B showing members 32 open); a restraining portion capable of restraining the pair of support arms in a closed state and releasing a restraint of the pair of support arms (Figs. 2A and 3A see member 30, [0055]-[0059]); and a guide wire operating portion configured to operate a guide wire inserted into the inner needle relative to the needle hub, and wherein the restraining portion is movable with respect to the pair of support arms by a distal movement of the guide 
With regard to claims 18 and 19, see 30 in Figs. 2A and 3A.
With regard to claim 20, members 32A and 32B are rails which form steps (Fig. 5B) which engage with protruding portions on 30 (Fig. 5B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13, 16, 17, and 20 of U.S. Patent No. 10,293,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more specific and teach the limitations of the listed instant claims.
Claims 1 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 10,376,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more specific and teach the limitations of the listed instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amisar et al. (US 10,413,706) teach support arms for supporting a needle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783